Citation Nr: 0621671	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-17 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chondrosarcoma of the 
right lower extremity.


REPRESENTATION

Appellant represented by:	Richard M. Amsbaugh, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

In the August 2003 rating decision, the RO also denied the 
veteran's claim for service connection for chloracne.  In 
September 2003, the veteran filed a notice of disagreement 
(NOD) with the denial of his claim.  The RO has not issued a 
statement of the case (SOC) in response to the veteran's NOD 
on this issue.  Consequently, the Board does not have 
jurisdiction to review the issue.  38 C.F.R. §§ 20.200, 
20.201, 20.202 (2005).  Nevertheless, the issue will be 
remanded with instructions to issue an SOC.


FINDING OF FACT

The veteran does not have chondrosarcoma of the right lower 
extremity that is attributable to his active military 
service.


CONCLUSION OF LAW

The veteran does not have chondrosarcoma of the right lower 
extremity that is the result of disease or injury incurred in 
or aggravated during active military service; nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through an October 2002 notice letter, 
the RO notified the veteran and his representative of the 
legal criteria governing his claim.  In an SOC in May 2003 
and supplemental SOCs in September 2004, May 2005, and 
January 2006, the RO notified them of the evidence that had 
been considered in connection with his claim and the bases 
for the denial of his claim.  After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the October 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
notice letter requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disability.  Consequently, the Board finds that 
the veteran has been put on notice to submit any pertinent 
evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  
Additionally, while the notices did not refer to criteria for 
assigning a disability rating or an effective date until the 
RO sent the veteran a letter in May 2006, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), neither of these 
questions are before the Board and are not raised by the 
Board's order set forth herein.  Consequently, a remand of 
the service connection issue is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
records from the Social Security Administration.  The veteran 
has also submitted records from multiple private treatment 
providers.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  A 
medical examination or medical opinion was not provided by VA 
because, as noted in more detail below, the record does not 
suggest that the veteran's chondrosarcoma is traceable to 
military service or that it is a presumptive disease.  See 
38 C.F.R. § 3.159(c)(4)(B).  The veteran was also afforded a 
hearing at the RO in April 2003.



II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).

If a veteran was exposed to an "herbicide agent" during 
active military, naval, or air service, certain diseases, 
such as certain soft-tissue sarcomas, are presumed to be 
service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of the 
disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.309(e) (2005).  (In this context, the term 
"herbicide agent" is defined as a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) 
(2005).)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii) (2005).  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  Id.

Additionally, regardless of service in Vietnam or exposure to 
herbicide agents, any veteran who had qualifying military 
service and has a malignant tumor become manifest to a 
compensable degree within a year of such military service, 
may be service connected for the malignancy under a 
presumption of service incurrence or aggravation.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a) (2005).  

The veteran and his representative contend that the veteran 
has been diagnosed with soft-tissue sarcoma and that it is 
related to his exposure to herbicide agents while in the Army 
on active duty.  The veteran alleges that while he was 
stationed in Vietnam from 1968 to 1969, he was directly 
exposed to the herbicide, Agent Orange.  He maintains that 
this herbicide exposure led to the development of cancer in 
his right leg.

A review of the veteran's service medical records reveals no 
in-service treatment for any complaints or injuries to the 
right leg, nor a diagnosis of any cancer, tumor, cartilage, 
or bone disease.  Physical examinations throughout service 
were normal in all pertinent respects.  Therefore, in-service 
incurrence of chondrosarcoma or related symptoms, or injury 
to the right leg, is not factually shown.

A review of the current medical evidence reflects that, in 
June 2000, the veteran first had a confirmed diagnosis of 
cancer in his right leg.  Several physicians gave the opinion 
that the cancer was chondrosarcoma.  In a June 2000 Mayo 
Clinic pathology report, Dr. K.K.U. diagnosed the veteran 
with chondrosarcoma and described a biopsy as a malignant-
appearing cartilaginous tumor with invasion of the underlying 
bone.  Dr. G.O., in a June 2000 Oakwood Healthcare pathology 
report, gave a chondrosarcoma diagnosis.  In July 2000, Dr. 
J.S.B. also diagnosed him with chondrosarcoma.  A July 2000 
University of Michigan Cancer Center radiological report 
found the tumor to be consistent with chondrosarcoma.  Dr. 
A.G.P., in June 2000, also gave a diagnosis of 
chondrosarcoma.  Dr. G.D.A. and Dr. A.F.P. confirmed a 
diagnosis of chondrosarcoma in August 2000, as well.  The 
veteran was treated for chondrosarcoma and surgery was 
performed in July 2000 in order to address the disease.  
There was a recurrence of the chondrosarcoma and Dr. J.S.B. 
performed a right hip disarticulation in July 2002.

None of the physicians who have treated the veteran for, or 
provided a diagnosis of, chondrosarcoma have provided a non-
speculative etiological opinion that relates the disease to 
his time in service.  Dr. K.T.C., in a June 2003 letter, 
stated that it is "potentially possible" that there is a 
relation between the dioxin found in Agent Orange and the 
development of the veteran's cancer.  The Board finds that 
the opinion is too speculative in nature to provide the 
degree of certainty required for medical nexus evidence.  
See, e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Additionally, as noted further below, Congress has not 
included chondrosarcoma in the list of diseases that shows a 
positive association to the exposure of humans to an 
herbicide agent.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  There is no other competent medical evidence 
linking the veteran's chondrosarcoma of the right lower 
extremity to service.

As there is no evidence of an injury or disease that was 
incurred in service, nor probative evidence of a medical 
nexus between the veteran's current disease and service, his 
claim for service connection on a direct basis must be 
denied.  See 38 C.F.R. § 3.303.

The Board has also considered whether the veteran's 
chondrosarcoma of the right lower extremity can be presumed 
to have been incurred in service due to the exposure to 
herbicides.  The veteran is presumed to have been exposed to 
an herbicide agent due to his active military service in 
Vietnam during the requisite time period.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  However, chondrosarcoma is not among the 
presumptive diseases enumerated in 38 C.F.R. § 3.309(e).  
Additionally, there is no indication that it was manifest to 
a compensable degree within a year of separation from 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2005).  
While certain soft-tissue sarcomas can be considered for 
presumptive service connection, Congress has not included 
chondrosarcoma in the list of presumptive diseases due to 
herbicide exposure.  See 38 U.S.C.A. § 1116(a)(2)(B); 
38 C.F.R. § 3.309(e).  The veteran contends that he may have 
had a different type of cancer; however, as noted above, no 
soft-tissue sarcoma other than chondrosarcoma has been 
diagnosed in this instance.  Moreover, the issue before the 
Board is limited to whether chondrosarcoma can be service 
connected.  Consequently, service connection for 
chondrosarcoma of the right lower extremity must be denied on 
a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claim for service 
connection.  While the Board does not doubt the sincerity of 
the veteran's belief that his chondrosarcoma of the right 
lower extremity is related to his time in service, as a lay 
person without the appropriate medical training or expertise, 
he simply is not competent to provide a probative opinion on 
a medical matter-such as the etiology of a current 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("[A] layperson is generally not capable of opining 
on matters requiring medical knowledge . . . .").  As such, 
the veteran's assertions cannot provide a basis for a grant 
of service connection.

For all the foregoing reasons, the Board finds that the claim 
for service connection for chondrosarcoma of the right lower 
extremity must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for service 
connection, that doctrine is not applicable.  See 38 U.S.C.A 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for chondrosarcoma of the right lower 
extremity is denied.


REMAND

As noted in the Introduction above, in September 2003 the 
veteran filed an NOD with the August 2003 rating decision 
that denied the veteran's claim for service connection for 
chloracne.  By filing an NOD, the veteran initiated appellate 
review of the chloracne claim.  The next step in the 
appellate process is for the RO to issue to the veteran an 
SOC summarizing the evidence relevant to this issue, the 
applicable legal authority, and the reasons that the RO 
relied upon in making its determination.  See 38 C.F.R. 
§ 19.29 (2005); Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, the claim of service connection for chloracne 
must be remanded to the RO for the issuance of an SOC.  The 
Board emphasizes that to obtain appellate review of any issue 
not currently in appellate status, a substantive appeal must 
be filed after an SOC is issued by the RO.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 
(2005).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should provide the veteran and his 
representative an SOC addressing the 
claim of service connection for 
chloracne.  Along with the SOC, the RO 
must furnish a VA Form 9 (Appeal to Board 
of Veterans' Appeals) to the veteran and 
his representative, and afford them the 
applicable time period for perfecting an 
appeal of this issue.  (The veteran and 
his representative are hereby reminded 
that appellate consideration of this 
claim may be obtained only if a timely 
appeal is perfected.)  If, and only if, 
the veteran files a timely appeal, this 
issue should be returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


